Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species IV (at least one of the first arresting module or the second arresting module is configured to be arranged on a generator stator, claim 9) in the reply filed on October 12, 2021 is acknowledged. The traversal is on the ground(s) that with regard to species VIII to XI, Applicant submits species VIII to XI should be in a separate species election category from Species I to VII, that species I to VII are directed to components to which the first and second arresting module may be arranged on, while species VIII to XI are directed to specific components on which a toothed disk may be arranged on, and accordingly, species I to VII should be elected separately from Species VIII to XI. The traversal is on the ground(s) that amended claim 1 recites that a spacing between the first arresting element and the second arresting element in a circumferential direction of the toothed disk is a non-integral multiple of a tooth tip spacing of the toothed disk so that the first arresting element is not arranged fully within one of arresting recesses of the plurality of arresting recesses when the second arresting element is in an engagement position, and that while the Examiner cited U.S. Patent Publication 2012/0266708 by Valero Lafuente for teaching the subject matter of claim 1, Valero Lafuente fails to teach or suggest the above subject matter.

These arguments are not found persuasive because as set forth in the Restriction Requirement mailed on March 9, 2021, this international application contains claims directed to 

The requirement is still deemed proper and is therefore made FINAL. Claims 10 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 12, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/11/2019, 04/23/2020, 05/06/2020, 02/18/2021, and 12/01/2021 have been considered by the examiner.



Substitute Specification 
The Substitute Specification filed on June 11, 2019 has not been entered and is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
The deletion on page 3, lines 18-20 of “It is therefore an object of the present invention to provide a solution which mitigates or eliminates one or more of the disadvantages cited. It is furthermore an object of the present invention to provide a solution”.
The deletion on page 3, line 22 of “Moreover, it is an object of the present invention to provide a solution which”.  
The deletion on page 3, lines 24-25 of “the object stated at the outset is achieved by”.
These deletions introduce new matter into the disclosure, as they change the scope of the disclosure by eliminating objects of the invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the rotational assembly (claims 1 and 13), the static assembly (claims 1 and 13), the widths of the plurality of arresting recesses in the circumferential direction decreases in an axial direction from an addendum circle diameter to a root circle diameter (claim 3), the addendum circle diameter (claim 3), the root circle diameter (claim 3), and the control device (claims 11 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In the abstract, lines 1-2, “to a wind turbine and to a method” should be changed to -- a wind turbine and a method --.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a first arresting module”, “a first arresting element”, “a second arresting module”, “a second arresting element”, “a third arresting module”, and “a third arresting element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-9 and 11-18 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, the second to last line, “the plurality of recesses” should be changed to -- the plurality of arresting recesses --.
In claim 3, line 2, “decreases” should be changed to -- decrease --.
In claim 7, line 2, “is” should be changed to -- are --.
In claim 18, line 2, “decreases” should be changed to -- decrease --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 12 recites “a control device is configured to cause the second arresting element to move in the engagement direction into an engagement position, wherein the first arresting element is moved into a standby position such that the toothed disk is arrested in two directions of rotation by at least one arresting device of the first arresting element and the second arresting element.” 
	The disclosure is devoid of any structure of the control device that performs the function specified in the claims, as the disclosure merely uses the term “the control device” at page 11, lines 11 and 24, and at page 19, lines 20-21, without specific disclosure of any structure at all that performs the function specified in the claims, and does not show the control device in the drawings.
Therefore, the control device was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 and 11-18 are replete with vague and indefinite claim language too numerous to mention in each and every instance. The following are several examples of vague and indefinite claim language. The claims should be carefully reviewed for additional instances of vague and indefinite claim language.
In claim 1, the fourth to last line, “a tooth tip spacing” is incomplete, as it does not specific what the tooth tip spacing is relative to. It is suggested that “a tooth tip spacing” be changed to -- a tooth tip spacing between adjacent teeth --.
In claim 2, the last line, “enabling engagement between the engagement region a respective one of the arresting recesses” is incomplete and unclear as to what is meant.
In claim 6, the last line, “the engagement position” is unclear if this refers to the engagement position recited in claim 1, or the engagement position recited in claim 6.
In claim 7, the last line, “oriented in a radial direction an axial direction of an axis of rotation of the rotational assembly” is incomplete and unclear as to what is meant.
In claim 11, line 4, “the at least one first arresting element” lacks antecedent basis for there being “at least one” first arresting element.
In claim 12, line 3, “an engagement position” is a double recitation of this limitation recited claim 1, causing ambiguity.
arresting device of the first arresting element and the second arresting element” is unclear as to if this is referring to the rotor arresting device recited in claim 1, or not.
In claim 13, lines 3, 4, and 5, “a rotational assembly”, “a static assembly”, and “a rotor arresting device” are double recitations of these limitations recited in claim 1, causing ambiguity.
In claim 14, line 1, “a rotor” is a double recitation of this limitation recited in claim 1, causing ambiguity.
In claim 14, line 2, “a rotor arresting device” is a double recitation of the rotor arresting device recited in claim 1, causing ambiguity.
In claim 15, the last line, “at least one direction of rotation” is a double recitation of the previously claimed at least one direction of rotation, causing ambiguity.
In claim 16, line 1, “a rotor” is a double recitation of this limitation recited in claim 1, causing ambiguity.
In claim 16, line 3, “a rotor arresting device” is a double recitation of the rotor arresting device recited in claim 1, causing ambiguity.
In claim 16, the second and third to last lines, “passively or moving the second arresting element against a tooth flank of the fourth tooth which faces the third tooth and moving the first arresting element into a standby position” is incomplete and unclear as to what is meant by the underlined language.
In claim 18, line 2, “widths” is a double recitation of the widths recited in claim 3, causing ambiguity.


The claim limitations “a control device configured to cause the first arresting element to move in the engagement direction into the engagement position such that the toothed disk is arrested in at least one direction of rotation by the engagement of the at least one first arresting element in one of the arresting recesses” (claim 11) and “a control device is configured to cause the second arresting element to move in the engagement direction into an engagement position, wherein the first arresting element is moved into a standby position such that the toothed disk is arrested in two directions of rotation by at least one arresting device of the first arresting element and the second arresting element” (claim 12) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	The disclosure is devoid of any structure that performs the function specified in the claims, as the disclosure merely uses the term “the control device” at page 11, lines 11 and 24, and at page 19, lines 20-21, without specific disclosure of any structure at all that performs the function specified in the claims, and does not show the control device in the drawings.
Therefore, claims 11 and 12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, and 11-13, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valero Lafuente 2012/0266708 (figures 1a, 2a, and 2b).
Disclosed is a rotor arresting device for a wind turbine (paragraph [0037], for example) having a wind turbine rotor (paragraph [0037], for example), a rotational assembly 200, 205 connected in a torsionally rigid manner to the rotor, and a static assembly 140 fixed in position relative to the rotational assembly, the rotor arresting device comprising: a toothed disk 150 configured to be arranged on the rotational assembly at 205, the toothed disk having a plurality of arresting recesses (between adjacent teeth 155) arranged along a circumference, wherein two adjacent arresting recesses of the plurality of arresting recesses form a tooth 155; a first arresting module 400 having a first arresting element (unnumbered, analogous to 350); and a second arresting module 300 having a second arresting element 350, wherein the first arresting module and the second arresting module are configured to be arranged on the static assembly, wherein the first arresting element and the second arresting element are arranged and configured to 
The first arresting element and the second arresting element has an engagement region at the tip or the side, and the engagement region has geometry corresponding to the arresting recesses, thus enabling engagement between the engagement region a respective one of the arresting recesses (claim 2).
The plurality of arresting recesses form a plurality of teeth that have a constant tooth tip spacing between adjacent teeth (claim 4).
The first arresting element is arranged movably on the first arresting module, and the second arresting element is arranged movably on the second arresting module (claim 5).
The first arresting module and the second arresting module is configured to move the first arresting element or the second arresting element, respectively, in an engagement direction from a standby position into an engagement position, wherein the first arresting element or the second arresting element does not engage in one of the arresting recesses in the standby position and engages in one of the arresting recesses in the engagement position (claim 6).

A tooth height of each of the teeth of the toothed disk is oriented parallel to and radially with respect to an axis of rotation of the rotational assembly (claim 8).
Concerning claim 9, the recitation that at least one arresting module of the first arresting module and the second arresting module is configured to be arranged on a generator stator, is a functional recitation and a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The first arresting module and the second arresting module are configured to be arranged on a generator stator because they are capable of being placed on the generator stator (claim 9).
A control device (analogous to ring 310 in figure 1c) is configured to cause the first arresting element to move in the engagement direction into the engagement position such that the toothed disk is arrested in at least one direction of rotation by the engagement of the at least one first arresting element in one of the arresting recesses (claim 11).
A control device (analogous to ring 310 in figure 1c) is configured to cause the second arresting element to move in the engagement direction into an engagement position, wherein the first arresting element is moved into a standby position such that the toothed disk is arrested in two directions of rotation by at least one arresting device of the first arresting element and the second arresting element (claim 12).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 18, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Valero Lafuente 2012/0266708 in view of Czerwonka 2015/0147211.
Valero Lafuente discloses a rotor arresting device for a wind turbine substantially as claimed as set forth above, with the plurality of arresting recesses having inherent widths (claim 3), but does not disclose that the widths of the plurality of arresting recesses in the 

Czerwonka shows a toothed disk having gear teeth 300, with a plurality of recesses therebetween having inherent widths, the widths of the plurality of recesses in the circumferential direction decreases in a radial direction from an addendum circle diameter formed by circumferential connections of the tips of addendums 310 to a root circle diameter 304, the widths of the plurality of arresting recesses decreasing continuously in the circumferential direction, for the purpose of forming a toothed disk suitable for withstanding stress during operation.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the toothed disk of Valero Lafuente such that the widths of the plurality of arresting recesses in the circumferential direction decreases in a radial direction from an addendum circle diameter to a root circle diameter, and such that the widths of the plurality of arresting recesses decreases continuously in the circumferential direction, as taught by Czerwonka, for the purpose of forming a toothed disk suitable for withstanding stress during operation.

Claims 14-15, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Valero Lafuente 2012/0266708.


However, Valero Lafuente does not explicitly disclose moving the first arresting element in an engagement direction and into a first engagement position such that the toothed disk is arrested in at least one direction of rotation by the engagement of the first arresting element (claim 14).

One of ordinary skill in the art would recognize that the toothed disk 150 of Valero Lafuente rotates in different angular positions, and that it would be desirable to arrest the rotor in the different angular positions. The first arresting element is capable of moving in an engagement direction and into a first engagement position such that the toothed disk is arrested in at least one direction of rotation by the engagement of the first arresting element. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to move the first arresting element of Valero Lafuente in an engagement direction and into a first engagement position such that the toothed disk is arrested 

Claim 17, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Valero Lafuente 2012/0266708.
Valero Lafuente discloses a rotor arresting device for a wind turbine substantially as claimed as set forth above, but does not disclose that the first arresting module has a plurality of first arresting elements, and the second arresting module has a plurality of second arresting elements.

Figure 3 of Valero Lafuente teaches that an arresting module 500 may have a plurality of arresting elements 540, 560, which engage in an unnumbered arresting recess formed in a toothed disk 150, for the purpose of allowing for interlocking regardless of the instantaneous position of the toothed disk.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teachings of figure 3 of Valero Lafuente to the rotor arresting device in figures 2a and 2b of Valero Lafuente, for the purpose of allowing for interlocking regardless of the instantaneous position of the toothed disk, as one of ordinary skill in the art would have recognized the applicability of the teachings of the rotor arresting device figure 3 of Valero Lafuente to the rotor arresting device in figures 2a and 2b of Valero Lafuente.

Prior Art


Therkildsen is cited to show a wind turbine rotor locking arrangement which uses plural locking pins.
Canedo Pardo is cited to show a wind turbine rotor locking arrangement in the form of a yaw brake with teeth.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 is directed towards an unobvious improvement over the rotor arresting device and method disclosed by Valero Lafuente 2012/0266708.
The improvement comprises moving the second arresting element onto a tooth flank of a third tooth which faces away from the second tooth; moving the second arresting element into an engagement position between a third tooth and a fourth tooth, wherein the second arresting element performs a shearing movement against the tooth flank of the third tooth which faces away from the second tooth, passively or actively moving the first arresting element against a tooth flank of the second tooth which faces the first tooth, and moving a third arresting element onto a tooth flank of a fifth tooth which faces away from the fourth tooth; and moving the third arresting element into an engagement position between the fifth tooth and the sixth tooth, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745